F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                            APR 23 2003
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk


 ROBERT EDMAN EDWARDS,

               Petitioner-Appellant,
                                                           No. 02-6375
 v.                                                  (D.C. No. 02-CV-189-C)
                                                        (W.D. Oklahoma)
 LENORA JORDAN, Warden,

               Respondent-Appellee.




                                ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, McKAY and ANDERSON, Circuit Judges.


       After examining the Petitioner’s brief and appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal.     See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The

case is therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      This is a pro se 28 U.S.C. § 2254 prisoner appeal. Mr. Edwards was

convicted of assault and battery with a dangerous weapon, possession of a

controlled dangerous substance with intent to distribute, carrying a firearm after a

felony conviction, possession of marijuana, and possession of drug paraphernalia.

      In his § 2254 petition, Mr. Edwards sought habeas corpus relief on the

following grounds: (1) the warrant for his arrest lacked sufficient probable cause;

(2) the evidence seized pursuant to the arrest should have been suppressed; (3) he

should have been granted a mistrial when the state presented evidence not

disclosed pursuant to discovery orders of the trial court; (4) his substantive due

process rights were violated when certified copies of judgments of former

convictions were not presented at the preliminary hearing; (5) the trial court

admitted evidence of a prior conviction in the first stage of what should have been

a bifurcated trial; and (6) ineffective assistance of trial counsel. The district court

denied habeas corpus relief, and Mr. Edwards applied to this court for a

certificate of appealability.

      In order for this court to grant a certificate of appealability, Petitioner must

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to


                                          -2-
deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (internal quotations omitted).

      We agree with the district court that Mr. Edwards had a full and fair

opportunity to litigate his Fourth Amendment claims (Grounds One and Two)

consistent with Stone v. Powell, 428 U.S. 465 (1976), and that he is not entitled

to habeas corpus relief on those grounds. With respect to Mr. Edwards’ claim

that a mistrial should have been granted (Ground Three), we agree with the

district court that since the state trial court’s decision to grant a continuance

rather than a mistrial was based on Oklahoma law, the issue is not cognizable on

federal habeas corpus review. We also agree that Grounds Four, Five and Six are

procedurally barred.

      We have carefully reviewed Mr. Edwards’ brief, the district court’s

disposition, and the record on appeal. Nothing in the facts, the record on appeal,

or Petitioner’s brief raises an issue which meets our standards for the grant of a

certificate of appealability. Therefore, for substantially the same reasons as set

forth by the district court in its Order of October 24, 2002, adopting the

magistrate judge’s recommendations, we cannot say “that reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner.” Id.




                                           -3-
     We DENY Petitioner’s request for a certificate of appealability and

DISMISS the appeal.

                                            Entered for the Court



                                            Monroe G. McKay
                                            Circuit Judge




                                      -4-